Citation Nr: 9926852	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  98-10 587 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
thrombophlebitis of the left leg and knee.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for deep 
vein phlebitis of the right calf.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
October 1954.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which found that new and material evidence had 
not been submitted to reopen claims of entitlement to service 
connection for thrombophlebitis of the left leg and knee and 
entitlement to service connection for deep vein phlebitis of 
the right calf.


FINDINGS OF FACT

1.  The veteran did not perfect a timely appeal of the May 
1980 rating decision which denied entitlement to service 
connection for thrombophlebitis of the left leg and knee and 
entitlement to service connection for deep vein phlebitis of 
the right calf or the January 1993 rating decision which 
found that new and material evidence had not been submitted 
to reopen a claim of entitlement to service connection for 
thrombophlebitis of the left leg and knee.

2.  The evidence submitted subsequent to the January 1993 
final RO rating decision does not bear directly and 
substantially upon the specific matter under consideration, 
is in some part cumulative and redundant, and by itself and 
in connection with the evidence previously assembled is not 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for thrombophlebitis of the left leg and 
knee.

3.  The evidence submitted subsequent to the May 1980 final 
RO rating decision does not bear directly and substantially 
upon the specific matter under consideration, is in some part 
cumulative and redundant, and by itself and in connection 
with the evidence previously assembled is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim of entitlement to service 
connection for deep vein phlebitis of the right calf.


CONCLUSIONS OF LAW

1.  The May 1980 RO rating decision which denied entitlement 
to service connection for deep vein phlebitis of the right 
calf and the January 1993 rating decision which found that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for 
thrombophlebitis of the left leg and knee are final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 (1998).

2.  The evidence received subsequent to the January 1993 RO 
rating decision is not new and material and does not serve to 
reopen the veteran's claim of entitlement to service 
connection for thrombophlebitis of the left leg and knee.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(1998).

3.  The evidence received subsequent to the May 1980 RO 
rating decision is not new and material and does not serve to 
reopen the veteran's claim of entitlement to service 
connection for deep vein phlebitis of the right calf.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior decisions of the Board and the RO are final and may be 
reopened only upon receipt of additional evidence which, 
under applicable statutory and regulatory provisions, is both 
new and material so as to warrant revision of the previous 
decision.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 
1998).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely redundant and cumulative, in that it 
presents new information.  Colvin v. Derwinski, 1 
Vet.App. 171 (1990).  When determining whether the veteran 
has submitted new and material evidence to reopen the claim, 
consideration must be given to all of the evidence submitted 
since the last final denial of the claim.  Evans v. Brown, 9 
Vet.App. 273 (1996); Glynn v. Brown, 6 Vet.App. 523 (1994).

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

The United States Court of Veterans Appeals has held that 
pursuant to the holding of the United States Court of Appeals 
for the Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), a three-step analysis of appeals of whether new 
and material evidence has been submitted to reopen a claim is 
necessary.  The Secretary must first determine whether the 
veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) (1998) in order to have a finally denied 
claim reopened under 38 U.S.C. § 5108 (West 1991).  Second, 
if new and material evidence has been presented, immediately 
upon reopening the claim the Secretary must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility pursuant to Robinette v. 
Brown, 8 Vet.App. 69, 75-76 (1995), the claim as reopened 
(and as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C. § 5107(a) (West 1991).  Third, 
if the claim is well grounded, the Secretary may then proceed 
to evaluate the merits of the claim but only after ensuring 
that his duty to assist under 38 U.S.C. § 5107(a) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203, 206 (1999); 
see also Elkins v. West, 12 Vet. App. 209 (1999).

The Board notes that the veteran did not perfect an appeal of 
the May 1980 rating decision denial of his claim of 
entitlement to service connection for thrombophlebitis of the 
left leg and knee and deep vein phlebitis of the right calf 
or the January 1993 rating decision finding that new and 
material evidence had not been submitted to reopen his claim 
of entitlement to service connection for blood clots of the 
left leg.  Those rating decisions are therefore final.  
38 U.S.C.A. § 7105 (West 1991).  Therefore, pursuant to the 
Court's holding in Evans v. Brown, 9 Vet.App. 273 (1996), the 
Board will consider whether new and material evidence has 
been submitted to reopen the veteran's claim of entitlement 
to service connection for thrombophlebitis of the left leg 
and knee subsequent to the January 1993 rating decision, 
which is the most recent final denial on that issue.  The 
Board will also consider whether new and material evidence 
has been submitted to reopen the veteran's claim of 
entitlement to service connection for deep vein phlebitis of 
the right calf subsequent to the May 1980 rating decision, 
which is the most recent final denial on that issue.

Service connection may be established for a disease or injury 
incurred in or aggravated by service, resulting in a current 
disability.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).  Service connection may also be 
established for a disease or injury proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service.  38 C.F.R. § 3.310 (1998). 

Therefore, in order to produce evidence which bears directly 
and substantially upon his claims such that it must be 
considered to fairly decide the merits of those claims, the 
veteran must produce evidence, which in conjunction with the 
evidence already of record, which tends to show that 
thrombophlebitis of the left leg and knee or deep vein 
phlebitis of the right calf was incurred in or aggravated by 
his active service or is proximately due to a disease or 
injury incurred in or aggravated by service.  The Board finds 
that there is no new evidence of record which shows that 
connection.


I.  Thrombophlebitis of the Left Leg and Knee

The evidence received subsequent to the January 1993 rating 
decision consists of VA and private medical records, claims 
statements submitted by the veteran, copies of service 
medical records, and the transcript of the veteran's June 
1999 personal hearing.

The veteran has submitted VA and private medical records.  
These records relate to the treatment of the veteran's 
current left leg thrombophlebitis and other disabilities.  
However, those medical reports do not provide evidence which 
shows that any current thrombophlebitis of the left leg or 
knee was incurred in or aggravated by service.  Therefore, 
the medical evidence submitted subsequent to the January 1993 
rating decision, while for the most part new, is not material 
because it does not bear directly and substantially on the 
specific matter of the veteran's claim, as it does not 
provide evidence that any current thrombophlebitis of the 
left leg or knee is related to service.  Such a showing would 
be required in order for the evidence to bear directly and 
substantially upon the veteran's claim such that the evidence 
would be so significant that it must be considered to fairly 
decide the merits of the veteran's claim.  At bottom, the 
additional evidence shows only that he has claimed disorder, 
a fact established at the prior denial.  Therefore, it is 
redundant and not material as it adds nothing.

The service medical records submitted by the veteran are 
duplicates of those considered in the previous denial, and 
thus are not new evidence.

The veteran, in his claims statements and at his personal 
hearing, contends that his current thrombophlebitis of the 
left leg and knee is related to his service and specifically 
to blood clots he experienced during service.  However, he 
has not provided competent medical evidence which verifies 
that any current thrombophlebitis of the left leg or knee was 
incurred in or aggravated by service or is proximately due to 
or the result of any disease or injury incurred in or 
aggravated by service.  These statements relating to his 
claim are essentially the same as assertions the veteran made 
in connection with the prior claim, and therefore, do not 
constitute new evidence.  Furthermore, where a claim involves 
issues of medical fact, such as medical causation or medical 
diagnoses, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet.App. 91, 92-93 (1993).  Lay persons are not 
qualified to render a medical opinion concerning medical 
causation.  Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 
(1992).  The veteran simply has not submitted competent 
medical evidence which shows that his current 
thrombophlebitis of the left leg or knee was incurred in or 
aggravated by service or is related thereto; that any current 
thrombophlebitis of the left leg or knee is proximately due 
to or the result of any disease or injury incurred in or 
aggravated by service.  Therefore, the veteran's claims 
statements are not material as they do not bear directly and 
substantially upon the veteran's claim such that they must be 
considered in order to fairly decide the merits of the claim.

The Board finds that the veteran has not submitted competent 
evidence which shows that any current thrombophlebitis of the 
left leg or knee was incurred in or aggravated by his 
service, or is etiologically related to service; is 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service, to include blood clots 
of the left leg noted in service; or that any cardiovascular-
renal disease manifested to a compensable degree within one 
year following the veteran's separation from service.  Such 
evidence would be required in order for any new evidence to 
be material.  Accordingly, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claim of entitlement to service connection for 
thrombophlebitis of the left leg and knee and that claim is 
not reopened.

II.  Deep Vein Phlebitis of the Right Calf

The evidence received subsequent to the May 1980 rating 
decision consists of VA and private medical records, lay 
statements in support of the veteran's claim, claims 
statements submitted by the veteran, and the transcript of 
the veteran's June 1999 personal hearing.

The veteran has submitted VA and private medical records.  
These records relate to the treatment of the veteran's 
current deep vein phlebitis of the right calf as well as 
other disabilities.  However, those medical reports do not 
provide evidence which shows that any current deep vein 
phlebitis of the right calf was incurred in or aggravated by 
service.  Therefore, the medical evidence submitted 
subsequent to the May 1980 rating decision, while for the 
most part new, is not material because it does not bear 
directly and substantially on the specific matter of the 
veteran's claim, as it does not provide evidence that any 
current deep vein phlebitis of the right calf is related to 
service.  Such a showing would be required in order for the 
evidence to bear directly and substantially upon the 
veteran's claim such that the evidence would be so 
significant that it must be considered to fairly decide the 
merits of the veteran's claim.

The service medical records submitted by the veteran are 
duplicates of those considered in the previous denial, and 
thus are not new evidence.

The veteran, in his claims statements and at his personal 
hearing, contends that his current deep vein phlebitis of the 
right calf is related to his service.  However, he has not 
provided competent medical evidence which verifies that any 
current deep vein phlebitis of the right calf was incurred in 
or aggravated by service or is proximately due to or the 
result of any disease or injury incurred in or aggravated by 
service.  These statements relating to his claim are 
essentially the same as assertions the veteran made in 
connection with the prior claim, and therefore, do not 
constitute new evidence.  Furthermore, where a claim involves 
issues of medical fact, such as medical causation or medical 
diagnoses, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet.App. 91, 92-93 (1993).  Lay persons are not 
qualified to render a medical opinion concerning medical 
causation.  Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 
(1992).  The veteran simply has not submitted competent 
medical evidence which shows that his current deep vein 
phlebitis of the right calf was incurred in or aggravated by 
service or is related thereto or that any current deep vein 
phlebitis of the right calf is proximately due to or the 
result of any disease or injury incurred in or aggravated by 
service.  Therefore, the veteran's claims statements are not 
material as they do not bear directly and substantially upon 
the veteran's claim such that they must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the Board finds that new and material evidence has not been 
received to reopen the veteran's claim of entitlement to 
service connection for deep vein phlebitis of the right calf 
and that claim is not reopened.


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for 
thrombophlebitis of the left leg and knee, and the benefits 
sought on appeal with regard to that disability remain 
denied.  

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for deep vein 
phlebitis of the right calf, and the benefits sought on 
appeal with regard to that disability remain denied.  This 
appeal is denied in its entirety.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

